PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/533,983
Filing Date: 7 Jun 2017
Appellant(s): ABCAM PLC



__________________
James S Keddie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/5/2022.

Grounds of Rejection to be Reviewed on Appeal
The following ground(s) of rejection are applicable to the appealed claims.
Claims 13-15 are rejected under 35 U.S.C. 103 as being obvious over Lopez-Girona (US 20120322073) in view of Wolf and Liu (Molecular Immunology, 1998, pages 965-976), Popkov et al (J. Mol. Biol. (2003) pages 325–335), Cochet et al (Cochet et al. Biotechiques.1999, pages 818-822) and Buck et al (Biotechniques, 1999, pages 528-536). 
The instant claims are drawn to a composition. This composition comprises cDNA from rabbit hybridoma and primers for amplification wherein the primers are SEQ ID NO:1 and one of SEQ ID NO:12, 21 and 22. 
Lopez-Girona et al teaches a composition comprising cDNA from a rabbit hybridoma comprising at least B4. Lopez-Girona is specifically directed to a protein CRBN as well as antibodies thereto. Lopez-Girona teaches isolation of mRNA from rabbit hybridoma and PCR amplification of cDNA from the rabbit hybridoma (see e.g. ¶ 0214, 0238 and example 6.20). This creates the composition comprising cDNA from a rabbit hybridoma comprising at least B4

In some embodiments, a "monoclonal antibody," as used herein, is an antibody produced by a single hybridoma or other cell, wherein the antibody immunospecifically binds to only a CRBN epitope as determined, e.g., by ELISA or other antigen-binding or competitive binding assay known in the art or in the Examples provided herein.

[0506] The IgG heavy and light chains from two CGN-6 hybridoma clones were sequenced by Epitomics. The two clones were CGN-6-1-11 and CGN-6-4-5.
[0508] Messenger RNA (mRNA) from hybridoma cells was isolated using TURBOCAPTURE Kit (Qiagen: Catalog #72232) following the manufacturer's suggested protocol, and then reverse transcribed into cDNA using oligo-dT primer. The variable region of heavy chain (VH) was PCR amplified using proprietary primers OYZ64-2 and OYZvh3. The entire light chain (LC) was PCR amplified using proprietary primers OYZ62 and OYZ71. The PCR products were resolved on 1% agarose gel followed by purification using Qiagen gel purification kit (Qiagen: Catalog #28704), and the purified DNA fragments were subjected to sequencing.
Rabbit hybridoma such as that of Lopez-Girona et al will inherently comprises B4 and B5 as well as B6 and B9 sequence co-dominantly expressed (Wolf and Liu, abstract). 
Conventionally, four nominal allotypic variants, b4, b5, b6 and b9 have been shown to be co-dominantly expressed at the Ck1 gene locus. Analogously, the heavy chain allotypes VHal, VHa1 and VHa2, found in the V region are also believed to be inherited co-dominantly.

Therefore, the B4 and B5 expression is reasonably to be expected in the rabbits of Lopez-Girona et al (Popkov et al). 
In contrast to mice and humans, which have only one kappa light chain isotype, rabbits have two,
K1 and K2  including highly diverse allelic variants of Kl (b4, b5, b6, and b9 allotypes).

The second part of the composition is the primers. Lopez-Girona et al teach that PCR is used to amplify the mRNA to generate the cDNA. The isolated antibody sequences is called 6-1-11. 
(Lopez-Girona SEQ ID NO:7) MDTRAPTQLLGLLLLWLPGATFAQVLTQTPASVSAAVGGTVTINCQASQSVYKNNYLSWFQQKPGQPPKLLIYEASKLASGVPPRFKGSGFGTQFTFTISDLECDDAAFYYCAGGYYGNIFFFGGGTEVVVKGDPVAPTVLIFPPAADQVATGTVTIVCVANKYFPDVTVTWEVDGTTQTTGIENSKTPQNSADCTYNLSSTLTLTSTQYNSHKEYTCKVTQGTTSVVQSFNRGDC
(Lopez-Girona SEQ ID NO:8)
ATGGACACGAGGGCCCCCACTCAGCTGCTGGGGCTCCTGCTGCTCTGGCTCCCAGGTGCCACATTTGCCCAGGTGCTGACCCAGACTCCAGCCTCGGTGTCTGCAGCTGTGGGAGGCACAGTCACCATCAATTGCCAGGCCAGTCAGAGTGTTTATAAGAATAACTATTTATCCTGGTTTCAGCAGAAACCAGGGCAGCCTCCCAAGCTCCTGATTTACGAAGCGTCCAAACTGGCATCTGGGGTCCCCCCGCGGTTCAAAGGCAGTGGATTTGGGACACAGTTCACTTTCACCATTAGCGACCTGGAGTGTGACGATGCTGCCTTTTACTACTGTGCAGGCGGTTATTATGGTAATATTTTTTTTTTCGGCGGAGGGACCGAGGTGGTGGTCAAAGGTGATCCAGTTGCACCTACTGTCCTCATCTTCCCACCAGCTGCTGATCAGGTGGCAACTGGAACAGTCACCATCGTGTGTGTGGCGAATAAATACTTTCCCGATGTCACCGTCACCTGGGAGGTGGATGGCACCACCCAAACAACTGGCATCGAGAACAGTAAAACACCGCAGAATTCTGCAGATTGTACCTACAACCTCAGCAGCACTCTGACACTGACCAGCACACAGTACAACAGCCACAAAGAGTACACCTGCAAGGTGACCCAGGGCACGACCTCAGTCGTCCAGAGCTTCAATAGGGGTGACTGTTAG. 

One would have necessarily developed PCR primers that comprise the 5’ and 3’ ends of the nucleotide sequences. The art teaches that primer design would have led inherently to design of a primer at the 5’ and 3’ end (see e.g. Buck et al and Cochet et al).
	First, this is demonstrated by Cochet et al. 

    PNG
    media_image2.png
    108
    374
    media_image2.png
    Greyscale

The exact ends are used as primer templates to avoid amplifying non-antibody sequences. 
Buck et al teach that all primers chosen according to known strategies will yield high quality data (see page 535, col 1, last (¶). This reference teaches that nearly all primers designed against a sequence yielded high quality data demonstrating broad tolerance in characteristics of primers (see col 2, same page), and therefore demonstrates that the use of a primer overlapping in but not terminating at the same nucleotide is not an inventive step. It is within a number of finite identifiable predictable solutions to develop primer to amplify the sequence Lopez et al. To do so would have followed from the routine application of the prior art’s guidance. Preferred primer size is 18-29 nucleotides (Table 1, Bucks).
	Based on such teachings, it would have prima facie been obvious to one of ordinary skill in the art at the time the invention was made to amplify the variable light chain of Lopez et al given the known use of primers to amplify sequences using 5’ and 3’ primers and based upon the tolerance as taught by Buck et al to arrive at a composition as recited in the instant claims. As noted above: 1) rabbit hybridomas inherently comprise b4 and b5 sequences which include light and heavy chains 2) Lopez et al teach the b4 sequence to be amplified in the instant claims and teach hybridomas comprising thereof that is to be amplified 3) Cochet in light of Buck teaches that primer design is highly predictable and variation leads to high yield and can be applied to the sequence of Lopez et al to result in the claimed sequences. Thus choosing from a finite number of predictable solutions with predictable choices would have led to the composition claimed by applicants. 


Response to Argument
Applicants argue that rejection should be withdrawn as it states that it is a 102(a)(1) but is a combination of references. This heading was a typographical error made clear from the body of the rejection that the rejection is an obviousness rejection. As well, applicants are reminded that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Secondly, applicants argue that one would not design SEQ ID NO:1 and a reverse primer that ends on GGG from the sequence of Lopez-Girona. This is a confusing argument as neither the claims nor the rejection requires that the reverse primer end on GGG. The claims recite that the reverse primer a reverse primer of 15-60 nucleotides in length having at the 3’ end the nucleotide sequence of SEQ ID NO: 12, 21 or 22, wherein the 3’ terminal nucleotide of the reverse primer is the 3’ terminal nucleotide of SEQ ID NO: 12, 21 or 22. This sequence is the following. <400>  12 ctancagtcacc
The rejection establishes that a reverse primer can be 18-29 nucleotides (Table 1, Buck) wherein the 3’ end of SEQ ID NO:7 encoding cDNA from the rabbit hybridoma would inherently comprise this sequence at the 3’ end in order to amplify the cDNA (Bucks and Cochet). There simply is no other sequence that would meet the methods of Lopez-Girona et al. Buck et al teaches that any part of a sequence can be used in PCR. 
The results of the empirical sequencing analysis were surprising in that nearly all of the primers yielded data of extremely high quality. Excellent data was obtained in spite of widely varying primer Tm and percent G+C, the presence of nearly 50% of the primer as homopolymer and the presence of very strong secondary priming sites, characteristics considered by most respondents to be the critical for sequencing primers. This study confirms earlier observations (3) that there is a broad tolerance in these and other characteristics of sequencing primers.

Furthermore, Cochet teaches that for cDNA amplification the 5’ most and 3’ most sequences are used. Hence, picking from a finite number of sequences is from a highly predictable set of solutions. It would be given the requirements of Lopez et al to amplify the cDNA be directed to the 5’ and 3’ end sequences. One skilled in the art would know the cDNA amplification primers are predictable absent secondary considerations. 
	Applicants argue that the question is whether the cited references would lead one to design a primer that would specifically amplify B4 from a rabbit hybridoma. It is unclear what is necessary to do so that is missing from the art. Hence, an evaluation cannot be made. It does to the contrary appear that everything required of the claims is found in the art. The art teaches a rabbit hybridoma comprising B4 light chains (SEQ ID NO:7). The art provides for amplification of this sequence from a hybridoma. Hence, the art teaches a hybridoma and primers. The claims specifically claim SEQ ID NO:1 which is 20 nucleotides of length and comprises the 5’ most sequences as shown in SEQ ID NO:7. SEQ ID NO:12, 21 and 22 are 12-13 nucleotides and encompass the 3’ most sequences of SEQ ID NO:7. To amplify SEQ ID NO:7, one would use SEQ ID NO:1, 12, 21 or 22 as components in a primer. Buck teaches that an optimum PCR length is 18-29. Hence, the art teaches that a rabbit hybridoma in which is B4, B5, B6 and B9 is amplified with primers. Using Buck design parameters, one would design a primer between 18 and 29 nucleotides. In light of Cochet et al this would to amplify the cDNA properly be the 5’ most and 3’ most sequences. The property should inherently identify a sequence that binds thereto and should absent evidence to the contrary be B4.  
	Applicants argue that the primers of the rejection are unmatched as to Tm and the reverse primer is 13 nucleotides. The rejection does not establish a 13 mer primer but simply that the region of amplification at the 3’ end of 6-1-11 comprises SEQ ID NO:12, 21 and 22 and these sequences are 12-13 nucleotides. This is a necessary part of the primer but not the full extent of the primers. Using conventional wisdom as set forth in the rejection and in applicants provided art, the eventual primer would be between 18 and 29 nucleotides i.e. Buck. As the art is clear that the TM should be within 5oC (see references provided in the IDS 9/8/2021 i.e. page 2 of Bench Tips published 2013) between the two, one could design a set of nucleotides primers to meet this limitation. And in light of Buck, a finite set of primers encapsulating the 5’ and 3’ ends in order to amplify the entirety of 6-1-11 and within the range of 18-29 are available. Given the tools online to measure the efficacy of primers, one could design a pair to amplify 6-1-11 to meet the necessary parameters and given the teachings of Lopez-Girona and Cochet would encompass the 5’ and 3’ ends.  

    PNG
    media_image3.png
    517
    961
    media_image3.png
    Greyscale
 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARIA MARVICH/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633         
                                                                                                                                                                                               /GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.